Hill, Justice,
dissenting.
The evidence before the trial court shows that in mid-1976 Outreach for Christ, Inc. (a/k/a the Gate Fellowship), sold the building in which its members had been worshipping, acquired the land in question and held a dedication service thereon. A part of this land was then cleared and some construction has occurred near a sign whicBTsaid "Future Home of the Gate Fellowship.” In the interim the congregation has been holding services in a movie theater. From this evidence a jury would be authorized to find that instead of being used as a "place of religious worship,” the land in question was a building site.
Factual issues of this nature are peculiarly suited for the province of the jury, and should not be taken from the jury when the moving party has failed to carry its burden or there is any conflict of material fact. See Roberts v. Atlanta Baptist Assn., 240 Ga. 503 (1978); Ellington v. Tolar Constr. Co., 237 Ga. 235 (227 SE2d 336) (1976). Therefore, I would reverse the grant of summary judgment.